Citation Nr: 0113829	
Decision Date: 05/17/01    Archive Date: 05/23/01

DOCKET NO.  97-26 970A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office in St. 
Petersburg, Florida


THE ISSUE

Entitlement to an increased rating for rheumatoid arthritis, 
currently assigned a 40 percent evaluation.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

R.P. Harris, Counsel

INTRODUCTION

The appellant had active service from July 1952 to August 
1953.  This matter came before the Board of Veterans' Appeals 
(Board) on appeal from an April 1997 rating decision by the 
St. Petersburg, Florida, Regional Office (RO), which 
confirmed a 40 evaluation for rheumatoid arthritis, 
classified as involving the lumbar spine, left knee, and 
fingers of the hands.  A January 1998 RO hearing was held.  

Although another issue may have been raised in a recent 
written statement by appellant's representative, inasmuch as 
it has not been developed for appellate review, it is 
referred to the RO for appropriate action.  Kellar v. Brown, 
6 Vet. App. 157 (1994).


REMAND

There has been a significant change in the law during the 
pendency of this appeal.  On November 9, 2000, the Veterans 
Claims Assistance Act of 2000, Pub. L. No. 106-475, 114 Stat. 
2096 (2000) (to be codified at 38 U.S.C.A. § 5100 et. seq.) 
became law.  This law redefines the obligations of VA with 
respect to the duty to assist and includes an enhanced duty 
to notify a claimant as to the information and evidence 
necessary to substantiate a claim for VA benefits.  This 
change in the law is applicable to all claims filed on or 
after the date of enactment of the Veterans Claims Assistance 
Act of 2000, or filed before the date of enactment and not 
yet final as of that date.  Veterans Claims Assistance Act of 
2000, Pub. L. No. 106-475, § 7, subpart (a), 114 Stat. 2096, 
2099-2100 (2000).  See also Karnas v. Derwinski, 1 Vet. App. 
308 (1991).

In part, because of the change in the law brought about by 
the Veterans Claims Assistance Act of 2000, a remand in this 
case is required for compliance with the notice and duty to 
assist provisions contained in the new law.  In addition, 
because the RO has not yet considered whether any additional 
notification or development action is required under the 
Veterans Claims Assistance Act of 2000, it would be 
potentially prejudicial to the appellant if the Board were to 
proceed to issue a decision at this time.  See Bernard v. 
Brown, 4 Vet. App. 384 (1993); VA O.G.C. Prec. Op. No. 16-92 
(July 24, 1992) (published at 57 Fed. Reg. 49,747 (1992)).  

In an effort to assist the RO, the Board has reviewed the 
claims file and identified certain assistance that must be 
rendered to comply with the Veterans Claims Assistance Act of 
2000.  However, it is the RO's responsibility to ensure that 
all appropriate development is undertaken in this case.  

With respect to the increased rating appellate issue, it 
should be pointed out that under the Veterans Claims 
Assistance Act of 2000, new duty to assist provisions are in 
effect, that include requiring VA to provide medical 
examination and opinion when such examination and opinion are 
necessary to make a decision on a claim.  

It should be pointed out that the only disability for which 
service connection is currently in effect is rheumatoid 
arthritis.  Although the RO has classified the service-
connected rheumatoid arthritis as involving the lumbar spine, 
left knee, and fingers of the hands, since rheumatoid 
arthritis is a systemic disease as Diagnostic Code 5002 
clearly recognizes, any joint affected by that disease 
process should be appropriately evaluated for rating 
purposes.  

Initial review of the evidentiary record indicates that 
appellant was last afforded a VA examination in February 
1997, more than four years ago.  Additionally, appellant's 
representative in a recent informal hearing presentation 
requested that the claim be remanded for an appropriate VA 
rating examination.  The existing evidentiary record does not 
set forth with sufficient specificity clinical findings and 
medical opinion/conclusions to allow adequate review by the 
Board of said increased rating appellate issue.  The service 
medical records indicate that certain of appellant's joints 
(including the cervical and lumbar spine, sacroiliac joints, 
feet, and hands) were painful; uric acid levels were normal 
or at upper limits of normal; and radiographic findings 
included osteoporosis and "punched out" areas involving the 
feet and sclerosis of the lumbar apophyseal joints.  Although 
in attempting to diagnose appellant's joint condition, gout, 
rheumatoid arthritis, osteoporosis, and sarcoidosis were 
clinically considered, the final diagnosis was rheumatoid 
arthritis.  On January 1954 VA examination, rheumatoid 
arthritis "historical" was diagnosed, apparently because 
radiographically, appellant's joints were unremarkable.  
However, on February 1979 VA examination, osteoarthritis of 
certain affected joints was diagnosed; and in August 1981, a 
uric acid level was slightly elevated.  The confusing nature 
of appellant's joint condition is further indicated by a 
subsequent March 1991 VA examination report, wherein the 
examiner remarked that appellant "has obvious arthritis 
which was early in onset (age 19) making it probable 
rheumatoid in type despite x[-]ray findings"; and 
rheumatoid-type polyarthritis involving the lumbar spine, 
left knee, and hands was diagnosed.  Additionally, on 
February 1997 VA examination, a uric acid level was slightly 
elevated and the diagnoses included gouty arthritis; no 
evidence of rheumatoid arthritis; and degenerative arthritis 
of the left knee, lumbar spine, and hands.  

Thus, because of this confusing clinical picture, it is 
unclear to the Board whether appellant's multi-joint 
symptomatology is due to the service-connected rheumatoid 
arthritis disability and/or other conditions; or whether such 
multi-joint symptoms can reasonably be medically 
differentiated.  Thus, it is the Board's opinion that 
appellant should be afforded appropriate examination(s) to 
determine the nature and current severity of said disability.  
See also Schafrath v. Derwinski, 1 Vet. App. 589 (1991).  

It should be added that under Diagnostic Code 5002, 
rheumatoid arthritis is rated as an active disease process or 
based on chronic residuals (such as limitation of motion or 
ankylosis) of the specific joints involved; that the rating 
for rheumatoid arthritis as an active process will not be 
combined with the chronic residual ratings based on 
limitation of motion/ankylosis; and that when there are 
disabling chronic residuals as well as active disease 
present, the higher evaluation for rheumatoid arthritis will 
be assigned.  As directed in this remand, the RO will have 
the opportunity to address the potential applicability of 
appropriate Diagnostic Codes for rating any limitation of 
motion of each joint affected by the service-connected 
disability in accordance with Code 5002, as well as rating 
said disability as an active disease process to the extent 
shown.  



Accordingly, the case is REMANDED for the following:

1.  The RO should request appellant to 
provide any relevant treatment records, 
not presently associated with the claims 
folder, in his possession, as well as the 
complete names and addresses of any 
physicians or medical facilities which 
have provided such treatment.  All 
available, actual clinical records (as 
distinguished from physicians' statements 
based upon recollections of previous 
treatment), to the extent such records 
are not presently associated with the 
claims folder, should be obtained from 
the specified health care providers.  The 
appellant should be requested to sign and 
submit appropriate consent forms to 
release any private medical reports to 
the VA.  Any records obtained should be 
associated with the claims folder.

2.  The RO should obtain any additional, 
relevant VA clinical records; and 
associate them with the claims folder.  
The assistance of the appellant in 
identifying those regulations should be 
solicited as needed.

3.  To the extent there is an attempt to 
obtain records that is unsuccessful, the 
claims folder should contain 
documentation of the attempts made.  The 
appellant should also be informed of any 
negative results.  Veterans Claims 
Assistance Act of 2000; 38 C.F.R. § 3.159 
(2000).

4.  With respect to the issue of an 
increased rating for the service-
connected rheumatoid arthritis, the RO 
should arrange appropriate VA 
examination(s), such as rheumatologic 
and/or orthopedic, to determine the 
nature and current severity of the 
service-connected disability.  The entire 
claims folder should be reviewed by the 
examiner(s) prior to the examination(s), 
to include Diagnostic Code 5002.  All 
indicated tests and studies should be 
performed, such as serum laboratory 
studies and range of motion studies of 
all joints involved expressed in degrees.  
The examiner(s) should provide for the 
record, as a reference for comparison 
purposes, what constitutes normal ranges 
of motion of the affected joints, 
expressed in degrees.  

All manifestations of appellant's 
service-connected rheumatoid arthritis 
should be described in detail and their 
severity.  The examiner(s) should opine 
as to whether appellant has rheumatoid 
arthritis as an active process and any 
active disease manifestations should be 
described in detail, such as severity and 
frequency of constitutional 
manifestations, health impairment, 
incapacitating exacerbations, weight 
loss, and anemia.  The examiner(s) should 
opine as to whether appellant has 
rheumatoid arthritis manifested by 
chronic residuals such as ankylosis or 
limitation of motion; and any residual 
limitation of motion, pain, and other 
functional impairment of joints involved 
should be described in detail, including 
severity and frequency of pain, etc.  

If pathology of any involved joint is 
clinically identified, the examiner(s) 
should review the entire evidentiary 
record including the service medical 
records, correlate the findings with the 
radiographic/laboratory studies of 
record, express an opinion as to the 
nature and etiology of any joint 
abnormalities manifested, and 
differentiate symptoms associated with 
any joint abnormalities from symptoms 
attributable to the service-connected 
rheumatoid arthritis.  If these symptoms 
are not medically capable of 
differentiation without resort to mere 
conjecture, this should be commented upon 
in the report(s).  The degree of 
functional impairment or interference 
with daily activities, if any, by the 
service-connected rheumatoid arthritis 
disability should be described in detail.  
See DeLuca v. Brown, 8 Vet. App. 202, 
205-208 (1995) and 38 C.F.R. §§ 4.10 and 
4.40 (2000).  

5.  The RO should review any additional 
evidence and readjudicate the issue of an 
increased rating for the service-
connected rheumatoid arthritis 
disability, with consideration of all 
applicable laws and regulations.  The RO 
should consider all appropriate 
diagnostic codes for rating the service-
connected rheumatoid arthritis 
disability.  

Thereafter, to the extent the benefit sought is not granted, 
the appellant and his representative should be furnished with 
a supplemental statement of the case and afforded a 
reasonable opportunity to respond thereto.  Thereafter, the 
case should be returned to the Board for further appellate 
consideration, to the extent such action is in order.  No 
action is required of the appellant until he is notified.  No 
opinion as to the outcome in this case is intimated by the 
action taken herein.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 2000) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03.


		
	MICHAEL D. LYON 
	Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991 & Supp. 2000), only a 
decision of the Board of Veterans' Appeals is appealable to 
the United States Court of Appeals for Veterans Claims.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (2000).


